Citation Nr: 0905432	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1952 to 
August 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2008 Order, the Court 
endorsed an October 2008 joint motion for remand, vacated the 
March 2008 Board decision that denied TDIU, and remanded the 
matter for compliance with the instructions in the joint 
motion.

In March 2008, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision of the RO in Boston, Massachusetts, which denied 
TDIU.  

The appellant testified before the undersigned at a December 
2007 hearing at the RO.  A transcript has been associated 
with the file.

Evidence has been received following remand from the Court, 
subsequent to the final consideration of the claim by the RO.  
The appellant, through his representative, has waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case for an examination.  

The appellant is presently service connected for bilateral 
hearing loss, rated as 80 percent disabling, and for 
tinnitus, rated as 10 percent disabling.  The Board denied 
this claim in March 2008 on the basis that the medical 
evidence did not state that the appellant was unemployable 
and because he functioned well during his December 2007 
hearing before the undersigned.  The October 2008 Joint 
Motion for Remand instructed that a medical opinion following 
examination was necessary to decide this case.  

Following the Joint Motion, the appellant's representative 
submitted a November 2008 opinion from a vocational 
specialist.  The specialist had reviewed the appellant's 
claims file and interviewed him over the phone, concluding 
that the appellant was unemployable.  The opinion indicates 
that the appellant's wife was actually on the phone and 
repeated the questions and transmitted the answers back to 
the specialist.  

The Board has two reservations regarding this opinion.  
First, the opinion did not discuss the veteran's ability to 
provide hearing testimony, relying instead on the appellant 
and his wife's account of his auditory impairment.  Second, 
the opinion was conducted via telephone, with the appellant's 
wife as intermediary.  The Board is not convinced that the 
specialist had an adequate opportunity to examine the 
appellant directly. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA audiological examination to determine 
whether his service-connected 
disabilities, alone, render him 
unemployable.

The appellant's claims folder must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should explain the rationale for 
any opinion given regarding the effect of 
the appellant's service-connected 
disabilities on his ability to obtain or 
maintain employment.  Commentary should be 
provided regarding the conclusion of the 
November 2008 vocational specialist.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

